Title: Nicholas P. Trist to James Madison, 16 September 1828
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Monticello
                                
                                Sepr. 16. 28.
                            
                        
                        
                        When I dispatched the packet containing the papers of Mr Tracie, last week, it was in such a hurry as not to
                            allow me time to accompany it by a single line. Dr Patterson came up from Richmond on the monday previous to the opening
                            of the session. Mr Tucker arrived on the same day, in the northern stage. In the sentiments expressed at the dinner to Dr
                            P, you will have noticed what struck me as somewhat incongruous symptoms in regard to his views. He speaks of an ’irretrievable step’; &, on the other hand, they consider him as lent & not given. In
                            conversation with me, the other day, he mentioned his intention to prepare a text-book for himself; & I at first
                            thought this a sign which favored the idea of permanence: but on reflexion, such a work would be as much wanted by him
                            there as here.
                        On Sunday morning, I understood the number of entered students to be 64: they have come in more rapidly this
                            year than common, and it is said there is a promise of a pretty full session. Owing to the proper preventive not having
                            been adopted in time, the same difficulty has occurred, that retarded the matriculations, on opening last year. There is
                            an almost insurmountable objection to being assigned to Mr Minor’s hotel; & the consequence is, that when his
                            number comes to be made up, they all hold back until some unwary new–comer falls into the slough, or some patriotic youth
                            sacrifices his personal comfort to the good of the institution.
                        We are all well, except Virginia who is in the complaining state; and all unite in very affectionate
                            salutations to Mrs Madison & yourself, who, we take for granted, are by this time perfectly recovered
                        
                        
                        
                            
                                N. P. Trist
                            
                        
                    Have you seen a paragraph in the papers, representing Mr Monroe as candidate for the post-office in N. York?